IN THE
               TENTH COURT OF APPEALS



                    No. 10-16-00271-CV

IN RE JERRY A. BULLIN, INDIVIDUALLY, CJB PARTNERS, LTD.,
AND ITS GENERAL PARTNER CJB PARTNERS MANAGEMENT,
                LLC, AND BRE GROUP, LTD


                   Original Proceeding

                           and




                       IN THE
               TENTH COURT OF APPEALS



                    No. 10-16-00343-CV

 IN RE TEXAS PRIVATE SCHOOLS FOUNDATION, INC. D/B/A
                   ALLEN ACADEMY


                   Original Proceeding
                                   MEMORANDUM OPINION


          Relators’ petitions for writ of mandamus are denied.1




                                                             AL SCOGGINS
                                                             Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
(Chief Justice Gray dissenting)
Petitions denied
Opinion delivered and filed August 2, 2017
[OT06]




          1   We note that the mandamus records do not include the material the trial court reviewed in
camera.


In re Bullin, et al. & In re Tex. Private Schools Found., Inc.                                        Page 2